Citation Nr: 0103963	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-20 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1945 to November 1946.  He died in April 1988.  
The appellant is his surviving spouse.

In December 1990 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  She was properly notified of that rating 
decision and did not appeal.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision in which the RO 
determined that the appellant had not submitted new and 
material evidence to reopen the service connection claim for 
the cause of the veteran's death.  In July 1999 the appellant 
filed a timely notice of disagreement.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 
(2000).  The RO subsequently provided the appellant a 
statement of the case and notification of her appellate 
rights.  In October 1999 the appellant perfected her appeal 
and the issues were properly certified to the Board in 
December 1999.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.28, 19.29(b), 19.30, 20.302 (2000).  


FINDINGS OF FACT

1.  The veteran died in April 1988.  Multiple myeloma was 
identified as the immediate cause of death.  

2.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in December 1990.  The RO properly notified the 
appellant of that determination; she did not appeal.

3.  Evidence submitted since the RO's December 1990 decision 
does not bear directly and substantially upon the specific 
matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to decide fairly the merits of 
the claim.


CONCLUSION OF LAW

The evidence submitted since the RO's final December 1990 
rating decision is not new and material; thus, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (1991); 38 C.F.R. §§ 3.156, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a claim of entitlement to 
service connection for the cause of the veteran's death, 
which was denied by the RO in December 1990 and not appealed.  

In the interest of clarity, the Board will initially review 
the law, regulations and court decisions which are pertinent 
to this claim.  The factual background of this issue will be 
briefly described.  Finally, the Board will analyze the 
appellant's claim and render a decision.

Relevant Law and Regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  Service connection may be granted for disease 
that is diagnosed after discharge from military service, when 
all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000); see Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection - radiation exposure

Specified diseases, if they become manifested in a radiation-
exposed veteran, shall be service connected unless there is 
conclusive evidence that the disease was not incurred in 
service.  Radiation-Exposed Veterans Compensation Act of 
1988, Pub. L. No. 100-321, 102 Stat. 485 (1988); 38 C.F.R. 
§ §  3.307, 3.309, 3.311 (2000).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).   First, there are certain types of 
cancer that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (2000).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2000).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) 
[emphasis added by the Board].

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2000).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2000) [emphasis 
added by the Board].  Section 3.311(b)(5) requires that bone 
cancer become manifest within 30 years after exposure, and 
that prostate cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

In a claim for service connection for radiation exposure it 
must be determined that the veteran participated in a 
radiation-risk activity, that he subsequently developed a 
radiogenic disease, and that the disease became manifest 
within specified time following exposure.  If all three of 
the foregoing determinations are not made, then service 
connection shall not be found.  38 C.F.R. §  3.311.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
death is otherwise the result of active service.  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (19991); 38 C.F.R. § 3.312 
(2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it is determined that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.   38 U.S.C.A. § 7104; 38 C.F.R. §§  20.200, 20.302.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.
Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Factual Background

Evidence of record in December 1990

The following evidence was considered by the RO in arriving 
at its December 1990 decision.

The veteran served as a supply clerk in Japan from December 
1945 to October 1946.  His service medical records were 
pertinently negative concerning multiple myeloma.  

In February 1983, the veteran was diagnosed with multiple 
myeloma, for which he received both radiation and 
chemotherapy until his death in April 1988.  Multiple myeloma 
was listed as the cause of his death.  During his lifetime, 
service connection was not in effect for any disability.  

The appellant filed for service connection for the cause of 
the veteran's death in July 1988.  She alleged that the 
veteran's death from multiple myeloma was a result of his 
service in Japan after the bombing of Hiroshima and Nagasaki.  
Specifically, the appellant alleges that the veteran was 
exposed to radiation by directly handling contaminated 
clothing which, as a supply clerk, he was charged with 
salvaging.  

In addition to her own statements, the appellant supplied a 
physician's statement that indicated that it was possible 
that the veteran's exposure to radiation in World War II 
increased his risk for multiple myeloma.  

After determining that the veteran's service records had been 
lost in a 1973 fire at the National Personnel Records Center, 
the RO requested information regarding the veteran's service 
from the Defense Nuclear Agency (DNA). In its report, the DNA 
concluded that the veteran had been stationed in the Tokyo 
region of Japan from December 1945 to the end of the 
occupation.  The DNA noted that the veteran was located 400 
miles from Hiroshima and 550 miles from Nagasaki and 
concluded that at such distances, the veteran was not at risk 
of radiation exposure from the bombing in either city.  

The December 1990 RO decision

In December 1990 the RO issued a rating decision denying the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO acknowledged that the veteran had 
dies from multiple myeloma, which was recognized as a 
radiogenic disease under both 38 C.F.R. § 3.309 and 38 C.F.R. 
§ 3.311.  However, the RO denied the appellant's claim 
because the veteran had not served within a 10 mile radius of  
either Hiroshima or Nagasaki and was thus not considered to 
have participated in a "radiation risk" activity.  

The appellant was notified of the RO's unfavorable decision 
in a letter dated December 6, 1990.  She was also advised of 
her appellate rights.  No appeal was filed.

Evidence submitted since December 1990

The RO contacted the appellant by letter in June 1992 to 
inform her that she may be eligible to have her claim re-
adjudicated pursuant to an order of the United States 
District Court for the Northern District of California (the 
District Court) in a lawsuit filed by the National 
Association of Radiation Survivors (NARS) against the VA.  
She was informed that the District Court had ordered the VA 
to offer claimants the opportunity to re-adjudicate their 
claims of ionized radiation with the assistance of an 
attorney.  The appellant's claim was determined to be 
eligible for re-adjudication in July 1992; however, before it 
could be re-adjudicated, the United States Court of Appeals 
for the Ninth Circuit (the Ninth Circuit) reversed the 
decision of the District Court.  In December 1993 the United 
States Supreme Court denied a petition for a writ of 
certiorari, thereby leaving the ruling of the Ninth Circuit 
in effect.  The appellant and her attorneys were notified of 
each decision.  

In May 1999 the appellant sought to have her claim for 
service connection for the cause of the veteran's death 
reopened by the RO.  She submitted copies of the veteran's 
Enlisted Record and Report of Separation, his death 
certificate, their marriage certificate, and two newspaper 
articles on cancer and radiation-exposed veterans.  Each of 
these items was associated with the case file at the time of 
the December 1990 rating decision.  The appellant also 
submitted additional statements of her own regarding the 
cause of the veteran's disease and copies of the 
correspondence between herself, her attorneys, and the RO 
regarding the NARS lawsuit.  

The RO issued a decision in June 1999 that declined to reopen 
the appellant's claim of service connection for the cause of 
the veteran's death.  In reaching its decision, the RO 
determined that the evidence submitted by the appellant was 
cumulative and duplicative of the evidence of record at the 
time of its December 1990 decision and therefore it was not 
new and material which would warrant reopening the 
appellant's claim.  

Analysis

In 1990 the appellant's claim was denied because it was 
determined that although the veteran had a presumptive 
disorder, which manifested within the thirty-year presumptive 
period, he did not participate in a radiation-risk activity.  
See 38 C.F.R. §§ 3.309, 3.311(b) (1990).  In essence, the RO, 
relying on information supplied by the DNA, determined that 
the veteran had been many hundreds of miles from Hiroshima 
and Nagasaki when he was stationed in Japan during the 
occupation.  The appellant was notified of the decision and 
her appellate rights. The December 1990 rating decision 
became final inasmuch as the appellant failed to file a 
timely notice of disagreement.  See 38 U.S.C.A. § 7105; 
38 C.F.R.§§  20.302, 20.1103 (2000).  

Since then, the appellant has submitted photocopies of the 
veteran's Enlistment Record and Report of Separation, his 
death certificate that identifies multiple myeloma as the 
cause of death, their marriage certificate, and newspaper 
articles about cancer and radiation-exposed veterans.  These 
items are duplicative of evidence of record prior to the RO's 
December 1990 decision. 38 C.F.R. § 3.156(a).  

Likewise, the appellant's additional statements regarding the 
origin of the veteran's fatal disease, (i.e. that he was 
exposed to radiation while handling contaminated clothing) 
are both cumulative and redundant inasmuch as they repeat 
contentions she made prior to the December 1990 rating 
decision.  Additionally, in Moray v. Brown, 5 Vet. App. 211, 
214 (1993), the Court noted that lay persons are not 
competent to offer medical opinions concerning matters such 
as etiology of diseases and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically stated: "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."

The copies of correspondence between the appellant, her 
attorneys, and the RO regarding the NARS lawsuit constitute 
new evidence because it was not a part of the case file at 
the time of the December 1990 rating decision.  However, such 
is not material to the appellant's claim because it does not 
address the relationship between the veteran's service and 
his death.   

The Board acknowledges, as did the RO, that the veteran died 
of a presumptive disease, multiple myeloma, which manifested 
itself within the thirty-year presumptive period; however, 
the appellant has not submitted any new and material evidence 
relative to the RO's finding that the veteran did not 
participate in any radiation-risk activity.  She also failed 
to provide any additional competent medical evidence as to 
any relationship between the multiple myeloma that caused the 
veteran's death and his service in the United States Army as 
a supply clerk.  See Combee, supra; see also Radiation-
Exposed Veterans Compensation Act of 1988, Pub. L. No. 100-
321, 102 Stat. 485 (1988); 38 C.F.R. § §  3.307, 3.309, 3.311 
(2000).

In essence, the Board believes that the evidence submitted by 
the appellant in her attempt to reopen her claim is identical 
to evidence submitted prior to the December 1990 rating 
decision in which the RO determined that the veteran's death 
was not due to a service-connected disability.  The bulk of 
this evidence is either cumulative of previously submitted 
evidence or does not bear directly and substantially upon the 
specific matter under consideration.  Therefore, the Board 
finds that such evidence is not so significant that it must 
be addressed in order to decide fairly the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been submitted, and thus the claim remains 
denied.

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is denied.



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 

